Fourth Court of Appeals
                                        San Antonio, Texas
                                                July 24, 2019

                                            No. 04-19-00459-CR

                                     IN RE Johny Louise BARRIOS

                                     Original Mandamus Proceeding 1

                                                   ORDER

        On July 8, 2019, relator filed a petition for writ of mandamus. This court concludes relator
is not entitled to the relief sought; therefore, the petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a).

        It is so ORDERED on July 24, 2019.


                                                                     _____________________________
                                                                     Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of July, 2019.

                                                                     _____________________________
                                                                     Keith E. Hottle, Clerk of Court




1
  This proceeding arises out of Cause No. 2018CR13171, styled The State of Texas v. Johny Louise Barrios, pending
in the 186th Judicial District Court, Bexar County, Texas, the Honorable Jefferson Moore presiding.